PER CURIAM:
In light of this Court’s recent opinion in Blanchard v. Engine & Gas Compressor Services, Inc., 613 F.2d 65 (5th Cir.1980), we remand the above-captioned cases to the District Courts. The District Courts shall reconsider and take such further action thereunder as they deem appropriate, including further evidentiary hearings with or without a jury, as appropriate, if additional evidence is deemed necessary.1
REMANDED WITH DIRECTIONS.

. The District Court shall, by appropriate findings, conclusions and recommendations filed in the District Court, advise this Court by supplemental record of the action taken. In the meantime the Court of Appeals will retain jurisdiction of the case to review such action on supplemental briefs or memoranda.